Appendix 2

PROPOSED PROGRAMME FOR MINING OPERATIONS

Accompanying Application for Large Scale Mining Licence (LML)
Over

Area under Prospecting Licence No. 19622-HQ-LPL at Mwachilinga, Shantumbu
Area, Kafue District.

By
Lu Hang Stone Mining Company Limited
Plot No.2440, Chipwenupwenu Road, Makeni,
P.O. Box 33612,
LUSAKA

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining 12
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

2.0 PROPOSED PROGRAMME OF OPERATIONS
2.1 Introduction

Lu Hang Stone Mining Company Limited is a Zambian registered company under the
Company Registration Act. The company has a dedicated team of Director and
Shareholders with vast experience in quarry operations. Through its sister companies in
China, Lu Hang Stone Mining Company Limited is actively involved in construction and
civil engineering works with a dedicated and experienced team of directors. Recently,
Lu Hang Stone Mining Company Limited was awarded a number of construction and
civil works contracts in Zambia, a number of which are within Lusaka. To meet the
contractual obligations, the company would require large volumes of quarry products.

It is from this background that the company herein applies for a Large Scale Mining
Licence over the area covered by its Prospecting Licence No. 19622-HQ-LPL.

Upon grant of Large Scale Mining Licence, Lu Hang Stone Mining Company Limited
intend to start quarrying operations at the identified dolomitic / Limestone hill within the
tenement. The company will invest an initial sum of more than USD 5.5 million on Capex,
infrastructure and operations over an initial 5 year period. The quarry operations will run
on minimal mechanization, whilst utilizing locally available skilled and unskilled human
resource as much as practically possible. As a matter of policy, and as part of its
corporate social responsibility, Lu Hang Stone Mining Company Limited will be
committed to contributing positively to the local and regional economic growth
through the quarrying project at Mwachilinga / Shantumbu Area in Kafue District.

With increasing demand on quarry aggregates, the company plans to run the quarry
throughout the year while maintaining sufficient stock piles to cover up for the planned
plant maintenance period.

In as much as practically possible, the company will remain committed to the
Environmental Management Plan (EMP) herein outline.

2.2 SUMMARY OF PROGRAMME OF OPERATION

Period
No. Activity Description Start End Estimated Comments
Cost (USD)

2.2.1. Prospecting works 20,000 Works completed for
PHASE | Quarrying,
works for PHASE II to be
commenced as soon
as LML is granted.

2.2.2 Mobilisation 12,000 Mobilisation for

Quarrying operations
commenced during
Prospecting.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

|

.-?*="-nr""s

2.2.3. Procurement of Plant & 5,000 Commenced during

Equipment Prospecting. About
90% Plant and
Equipment procured.

2.2.4 Consultative meetings 3,500 Meeting conducted

with stakeholders with stakeholders;
Ministry of Mines,
Energy & Water
Development, ZEMA,
Kafue District Council,
Ministry of Land,
Chief's Representative,
Local Community.

2.2.5 Identification of effected 2,000 No household was
households for possible affected.
relocation.

2.2.6 Survey of tenement and 2,500 Survey of tenement
pegging carried out; pegging

certificate issued.

2.2.7 Environmental Project Brief 3,000 EPB for Quarrying
(EPB); General mining operation was
area prepared by

consultant and
submitted to ZEMA.
Decision Letter
awaited.

2.2.8 Casting of Crusher 150,000 Crusher foundation
foundation and crushing constructed; Crushing
plant assembly, Clearing plant being
of stock piling area & assembled. All
Construction of slab. Crushing Plant

components
delievered.

2.2.9 Construction and civil 350,000 Construction of all civil
works; Office block, works in progress.
Workshop & Wash bay,

Storerooms, Ablution
block, First-Aid Clinic,
Weigh Bridge, Fuel Station
& Gen-Set room, Security
fence & Gate.

2.2.10 Over Burden Over Burden Not required for Phase
Removal 1; Quarrying the

identified dolomitic /
Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining 14

Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

|

Limestone hill
2.2.11 Quarying & Crushing As per Open Pit mining
Operations Annex expected at the

identified pit location.

2.3 Estimates of Expenditures

Table 2.3 (1) shows summary of estimated expenditure over the initial 5 Year
period. Refer also to Annexure 2.3 (2) for details of expenditure over 5 Year
period.

Table 2.3 (1): Summary of Estimated Expenditure for initial 5 Year Period.

1 Salaries 2,860,000 52%
2 Consumables, Services & Others 1,760,000 32%
3 Tools 22,000 0.4%
4 Safety attire and Equipment 110,000 2%

Statutory Services and Consultancy 33,000 0.6%
6 Sub-total Operational 4,785,000 87%
7 Plant & Equipment 605,000 11%
8 — Civil works & Infrastructure 110,000 2%
9 Sub-total Capex 715,000 13%
10 Total Expenditure Projection 5,500,000

2.4Quarrying Operations

During Phase |, it is planned that quarry production will concentrate on terracing
of the identified dolomitic / Limestone hill. The operation would mainly use the
CAT hydraulic hummer to break the dolomite. In some instances, drilling with a
ZGYX 430 Drill Rig and light blasting on 90mm - 145mm @ holes. The broken

Large Scale Mining licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

15

material would then be loaded onto tipper trucks using a CAT 320D2 Excavator.
The Tipper trucks would then transport the material to the Primary Crusher. Drill
Rig, Hydraulic Rock Breaker, Excavator and Tipper trucks have been procured
for the planned Quarry operations.

. | raion

Figure 2.4(1): Showing some of the procured equipment for the Quarry.

Specification of the procured major Quarry Plant and Equipment are indicated
in Table 2.4(2).

16

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.B0x 33612, Lusaka.
Equipment Description Qty Type / Specifications

Drill Rig 1 ZGYX 430 Type, Drill @ — 90mm — 145mm, Boom height —

1,200mm, Max. drill length - 30m, Pressure — 10 -25kg/cm? ,

Pressure Amount — 10-20m*/min

Compressor (Drill Rig) 1 Model G185 SDY-17, Size — 1900mm x 1630mm x 510.5mm
Hydraulic Breaker 1 CAT 320D Hydraulic Rock breaker

Excavator 1 CAT 320D2 Excavator

Dump Truck 7 Type — Dong Feng Liu Zhou

Table 2.4 (2): Quarry Equipment Specifications

2.5 Crushing Operations

A fixed mobile crushing plant consisting of Primary crusher (E Shi Crusher),
Secondary Crusher, multiple vibrating screens and discharge conveyors will be
incorporated in the crushing plant. Quarry material of about 700mm — 1200mm
would be off loaded on the rump directly into the feeder, which will feed into
the Primary Jaw Crusher (PJC). From the PJC, the crushed material will be
conveyed via a conveyor belt into a Secondary Jaw Crusher (SJC) where the
four (4) different quarry products would be produced i.e. -6mm Quarry dust, 0-
5mm, 5.1-10mm, and 10.1-25mm will then be conveyed using three conveyor
belts to storage areas awaiting collection by clients. The oversize rocks in the
vibrating screen will be routed to the impact crusher and sent back to the Jaw
Crusher for further crushing.

All components of the Crushing Plant (CP) have been procured readily
available.

Specifications for the procured Crusher are indicated in Figure 2.5 (1).

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

17

Specifications
Type PE 900mm x 1200mm
bee 2-900 12000 GIES") Capacity ——-160-250m* /he

RAOR TED nn tHe
SHORRMR nn S*€4 Intake 900mm x 120mm

act I on os Outtake 130mm - 230mm
171

SE = a” AL Max. intcke = 800mm

"81% :0571-86393088

Power

Figure 2.5(1): Primary Crusher Specifications.

The Crushing Plant Quarry Aggregates production would be planned in quotas
as indicated in Table 2.5 (2) below:-

Table 2.5 (2): Quarry Products Quota

Product Quota
- 6mm Quarry Dust 15%
9.5mm Aggregate 18%
13.2mm Aggregate 23%
19mm Aggregate 45%

2.6 Stock piles and Waste Rock Dumps (WRDs)

The project will maintain stone aggregate material on three (3) stock piles based
on aggregate sizes that is 0-5 mm, 5.1-10mm, and 10.1-25mm at the conveyor
tail-end. The stock piles will act as storage and collection points.

Though no substantial Over Burden (OB), operation will be done at the main
open pit, a WRD will be maintained. Both stock piles and WRDs will be located
on the windward side so as to check on dust effect on both personnel and
general work environment.

These stockpiles and WRDs operated and maintained in adherence to the
Environmental Management Plan.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

18

|

2.7 Production Estimates
The Quarry / Open Pit operations would effectively run on a 11 month

operational year, and 20 working days per month to allow for annual
maintenance and also avoid period of maximum wet conditions during the
rainy season. However, crushing would be allowed for period of 12 months and
20 working days. A 250tph capacity Jaw Crushing Plant would be incorporated
in quarrying operations for production of various sizes of quarry aggregates.

2.7.1 Planned rate of mineral ore recovery

In the initial 10 year period, the project would operate the identified limestone
resource at the location at the dolomitic / limestone hill with initial estimated
recoverable reserves of approximately 21.7million tonnes at extraction rate of
1,600ted building up to 2,000tpd by the 7". year while building up a steady stock
pile buffer for the Crushing Plant at initial 6. 800tonnes at end of 15t Year building
up to 80,000 tonnes by the 7‘ Year. Quarry production parameters for the initial
ten (10) year period are as shown in Table 2.13.1 (1). Two (2) year window
production schedules would be produced regularly to guide quarry production.
With maximum extraction rate of 440,000 tonnes per year, mine life is estimated
at 49 Years for Phase | Quarrying operations. Refer to Table 2.7.1 (1) for details on
summary for 10 year planned extraction rates.

Table 2.7.1 (1): 10¥r Extraction Rates
Year1-3 Year4-6 Year 7-10
NoWD/Month 20 20 20

Operational moths 11 1 11

NoWD per Year 220 220 220
Tonnes per day (tpd) 1,600 1,800 2,000
Tonnes per month (tpm) 32,000 36,000 40,000
Tonnes per year (tpy) 352,000 396,000 440,000

|
|
i
|
i
i
le
|
|
i
i
i
5°
y
i
i
i
|
f
|

2.7.2. Crushing Plant production

Lu Hang Stone Mining Company Limited will incorporate a 250tpd Crusher plant
in its operations at the site. The Crushing plant would however run at 98%
capacity building up to 100% capacity by the 7" year.

The crushing plant is planned to quarry aggregates as per current market
demand and considering the ever increasing demand resulting from increased
construction activities. Planned annual production indicated in Table 2.7.2 (1)

Table 2.7.2(1); Planned Quarry Aggregates Production and Stock piles

Product Description Annual Production (Tonnes)
Year 1 to3 Year 4 to 6 Year 7 to 10
- 6mm Quarry 51,840 52,920 54,000
Dust
9.5mm Aggregate 62,208 63,504 64,800
13.2mm Aggregate 79,488 81,144 82,800
19mm Aggregate 155,520 158,760 162,000

Lu Hang Stone Mining Company Limited also plans in Phase Il of the project
improve further on value addition and including lime production in their
production line.

2.8Planned waste rock volumes per month and disposal mechanisms
The project would run on moderate mechanised open pit mining method which

would also allow higher levels of selective mining so as to reduce stripping ratios,
and thus highly reduce amount of waste handling. However, a suitable waste
dumping site has been included in the mine lay-out in compliance with the
Environmental Act, and Mining Regulations.

It is however anticipated that not much waste would be generated, as
quarrying would be done on a hill which almost 100% dolomitic/limestone
material. Most of the waste generated would find use on the road rehabilitation
works, and other works within the local community, as part of Corporate Social
Responsibility (CSR).

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

20
PPO

2.9 — Infrastructure Development

About USD 150,000 is planned for infrastructural development at the quarry site,
which would include among others as shown in Table 2.9 (1):-

Table 2.9(1): Infrastructure Development
ee ee a
1. Administration Office block

4 Workshops

3 Canteen

4 Ablution blocks

5 Ware houses

6 Access Roads

7 Crushing Plant foundation structure —

8 Water Bore hole & Water supply system

Electricity power supply system /
transformer

10 Explosive magazines
11 Weigh bridge

12 Fuel Storage tanks (U/G)

A 1km access road has been constructed. The road has also greatly
benefited the local community with easy access, and improved
transportation. Construction of office block with all facilities, and a number of
workers quarter is under way within the tenement area, which portion is also
under title deed.

21

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

ce Block under construction

Figure 2.9(2): Showing the constructed Access Road and Office block under construction.

2.10 Electricity power supply

The proposed Quarry site lies within ZESCO electricity power grid, with the
nearest Quarry within 1km already connected. About USD 35,000 is planned for
construction of sub-station and power supply line. The existing ZESCO power
supply line runs along the main access road and connects to the nearby
Quarries.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.B0x 33612, Lusaka.

2.11 Capital Plant and Equipment

Figure 2.10(1): ZESCO Power Supply line along the main access road to the proposed Quany site.

The company has already procured capital plant and equipment. About 90% of
the Plant and Equipment has already landed and is readily available. Very few
portions of Plant & Equipment are in transit. Refer to Table 2.11(1) for details.

Table 2.11 (1): Procured Plant and Equipment
Item Unit Price Value Value
No. Description Qty (ZMK) (ZMK) (USD) Notes
1 Primary Crusher 1 180,000 180,000 28,800 Readily available
Secondary
2 Crusher ] 175,000 175,000 28,000 Readily available
3 Weigh Bridge ] 80,000 80,000 12,800 Available
4 Conveyor Belting 6 75,000 450,000 72,000 Available
5 Gen-Set 1 325,000 325,000 52,000 Available
Excavator (CAT
320D2) 2 750,000 1,500,000 240,000 1 Unit in transit
F.E.L (Liu Gong 2 56,250 1 Unit in transit
Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining 23

Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

ZL5OCN)

Hydraulic Rock
8 Breaker (CAT 329)
Air Compressor
9 (Utility)
Drill Rig (Crawler
10 mounted)
Compressor - Drill

11 Rig
12 Tipper Trucks
13. F.E.L (Small)

14 Total Value

2.12 Manpower Requirement

937,500
185,000
190,000
180,000
125,000

27,500

112,500

937,500
185,000
190,000
180,000
875,000

27,500

5,217,500

18,000

150,000
29,600
30,400
28,800

140,000

4,400

834,800

Readily avail
Readily avail
Readily avail
Readily avail

Readily avail

able

jable

lable

lable

lable

Readily avail

The Project would initially engage about 80 direct employment places for both
skilled and unskilled manpower, of which about 80% would be drawn mostly
from the local community in Mwachilinga / Shantumbu Area. However, a team
of Chinese expatriates would be engaged at initial stage, for installation of plant
and equipment, and to offer On-the-job training to the local Zambian
employees. On the job training would be highly be encouraged for effective
and appropriate skills transfer. Full manpower requirement is indicated in Table

2.12 (1) below:-

Table 2.12 (1): Proposed Manpower requirement

1.12.1 Quarry Manager's Office

1.12.1.1 Quarry Manager (QM) — Mining Engineer

1.12.1.2 Secretary
1.12.1.3 Driver
1.12.1.4 Office Orderly

1.12.1.5 Security Guards

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

lable

24

f

1.12.1.6 Sub-Total S a

1.12.2 Engineering Section

1.12.2.1_ Maintenance Engineer 1
1.12.2.2 Maintenance Foreman 1
1.12.2.3. Quarry Maintenance Technician yr
1.12.2.4 Crushing Plant Maintenance Technician 2
1.12.2.5 Utility vehicle Drivers 2
1.12.2.6 Sub-Total 8

1.12.3 Accounts , Supplies & Human Resources Section

1.12.3.1 Accountant 1
1.12.3.2 Accounts Assistant 1
1.12.3.3. Supplies Officer 1
1.12.3.4 Stores Clerk 1
1.12.3.5 Administrative Officer (HR) 1
1.12.3.5  First-Aid Officer 1
1.12.3.6 Cleaners / General workers 4
1.12.3.7 Sub-Total 10

1.12.4 Crushing Plant

1.12.4.1 Crusher Plant Supervisor 1

1.12.4.2 Plant Fitters 2
1.12.4.3 Welder 2
1.12.4.4 Heavy Duty Equipment Operators 12
1.12.4.5 Electrician 3
1.12.4.6  Bin/Weigh Bridge Operator 2
1.12.4.7_ Crusher Operators 4

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Han: ne Mining 25
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

1.12.48 Crusher Attendants / Lashers lo?

1.12.5 Quarry Section

1.12.5.1 Quarry supervisor 1
1.12.5.2 Blasters ie
1.12.5.3 Drillers 2
1.12.5.4 Heavy Equipment Operators =)
1.12.5.5 Compressor / Water pump Attendants 2:

1.12.5.6 Open Pit Drilling & Loader Assistants (Lashers)

2.13 Safety & Healthy

The Safety and Health of the workforce, surrounding communities and the
environment is considered to being one of the keys to success in this project. As
such a full Safety and Health programme will be established in order to produce
the required outcome. This will be in line with current mine safety and health
practices, and will include providing adequate medical facilities to cater for
emergencies whilst providing adequate access for all other medical needs. In
this regard, the project will coordinate adequately, and participate in all
government health programmes concerning the local community with the
responsible government line departments in Mwachilinga / Shantumbu Area.

First-Aid facility will be provided at the quarrying site, while all workers will be
equipped with basic First-Aid skills.

The project will also create awareness on HIV/AIDS, prevention, and HBC among
the employees and their families in collaborations with the District Health
Management Team (DHMT).

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

26

Po

2.14 Environmental Impact Study

At Prospecting stage, an Environmental Project Brief (EPB) was instituted, and
submitted to Zambia Environmental Management Agency (ZEMA) on 3¢
December, 2014. The submitted EPB was considered by ZEMA on 28" January,
2015, and subsequently Decision letter was issued dated 30'% January, 2015.
During the tenure of the Large Scale Mining Licence herein applied for, a full
Environmental Impact Assessment would be carried out during the first year of
the operations in collaboration with ZEMA.

2.15 Source of finance

The quarrying operations will be financed entirely through available funds from
business activities under Lu Hang Stone Mining Company Limited. The company
is fully committed to financing the proposed Quarrying Project, at Mwachilinga /
Shantumbu Area.

2.16Employment and training plan
The project is committed to the government policy of reducing poverty by

creation of employment. As such the project will as much as possible make use
of the locally available human resource so as to contribute positively to job
creation resulting in poverty alleviation and improvement of local economy. On
the job training will be encouraged so as to reduce dependence on labour
force from other areas.

27

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

